Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	Applicant’s IDS dated July 26, 2021 has been reviewed for patentability of the instant claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner determined the claims to be patentable in the NOA of May 21, 2021.  The Examiner stated that the ordinary skilled artisan would not be motivated to utilize peristaltic pumps in the claimed apparatus.  The prior art cited in the IDS of July 26, 2021 discloses the use of peristaltic pumps in a hydrogen generating device wherein the pumps are connected to a pressure switch and solenoid for operating the device wherein the pressure switch senses a relative high/low pressure thereby operating the peristaltic pump on low pressure.  The instant claim defines the use of a programmable electronic control means whereas pressure switches are selected to operate at a given pressure to maintain that pressure and are not programmable and not considered sensors by the ordinary skilled artisan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, 5-8, 10-21, 23 and 24 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.